*86
By the Court

— Emmett, Cli. J.
This was an appeal from the judgment of a Justice of the Peace, to the District Court of the Fifth Judicial District. A Jury trial having been waived by the parties, the 'issues presented were submitted to the Judge in term on the 9th day of November, 1858. On the 19th of March following, the Judge entered a judgment affirming the judgment of the Justice, but without giving his decision in writing, or stating the facts found or conclusions of law separately, as required by the statute. ~We have heretofore held, in the case of Ullman vs. Bazille, (See 2 M. R., p. 134,) which was decided at the last December Term, that it was irregular for the Judge to enter judgment upon the report of a referee, where the referee neglected to comply with these requisites of the statute, and it is equally irregular for the Judge to omit giving his decision in writing, and stating the facts found and conclusions of law, separately. The judgment is set aside and the case remanded to the District Court, with directions to the Judge to give his decision thereon in writing, stating the facts found and conclusions of law separately, and to enter judgment accordingly, within twenty days from the service of a copy of the decision herein, and in case this direction is not complied with within the time limited, a new trial is awarded.